Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered June 29, 1973, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. After a Wade hearing, the court found that the victim witness had had ample opportunity to view the defendant at the time of the perpetration of the robbery. The court also found that a subsequent station house showup did not taint the in-court identification. However, at the trial, proof of the showup was admitted into evidence. The People concede, in its brief, that the admission of the testimony concerning the showup was error which necessitates a reversal and a new trial. Cohalan, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.